Title: From Alexander Hamilton to John Jay, 10 March 1796
From: Hamilton, Alexander
To: Jay, John


New York March 10. 1796
Sir
I had the honor duely to receive Your Excellency’s letter of the 4th instant. I did not immediately answer it from an indistinct and confused recollection that a state of things existed in reference to the opposite party which did not permit my being concerned for the State. It now appears that I was not mistaken, and that I cannot with propriety execute Your Excellency’s desire.
With perfect respect I have the honor to be Sir   Yr. very obed servant
